UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10–Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended August 31, 2013 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-55074 NEF ENTERPRISES, INC. (Exact name of registrant as specified in its charter) Nevada 33-1221758 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 13 st Terrace, Miami, FL 33175 (Address of principal executive offices) (305) 487-3717 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one). Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X ] As of October 9, 2013 there were 4,662,500 shares of the issuer’s common stock, par value $0.001, outstanding. NEF ENTERPRISES, INC. FORM 10-Q FOR THE QUARTERLY PERIOD ENDED AUGUST 31, 2013 TABLE OF CONTENTS PAGE PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 3 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 10 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 14 ITEM 4. CONTROLS AND PROCEDURES 14 PART II – OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 14 ITEM 1A. RISK FACTORS 14 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 14 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 15 ITEM 4. MINE SAFETY DISCLOSURES 15 ITEM 5. OTHER INFORMATION 15 ITEM 6. EXHIBITS 15 SIGNATURES 16 2 PART I – FINANCIAL INFORMATION Item 1. Financial Statements The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission ("SEC"), and should be read in conjunction with the audited financial statements and notes thereto contained in our company's Prospectus, Form 10-K, filed with the SEC on August 29, 2013. In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the periods presented have been reflected herein. The results of operations for the periods presented are not necessarily indicative of the results to be expected for the full year ended May 31, 2014. INDEX TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE INTERIM PERIODENDED AUGUST 31, 2013 (Unaudited) Page Condensed Consolidated Balance Sheets 4 Condensed Consolidated Statements of Operations 5 Condensed Consolidated Statements of Cash Flows 6 Notes to Condensed Consolidated Financial Statements 7 3 NEF Enterprises, Inc. and Subsidiary Condensed Consolidated Balance Sheets August May 31, (Unaudited) ASSETS Current assets Cash $ 42,425 $ 12,331 Deposits and prepaid expenses 757 326 Accounts receivable, net of allowance of $7,000 and $5,000, respectively 13,241 8,730 Total current assets 56,423 21,387 Equipment net of accumulated depreciation of $1,571 and $1,197, respectively 2,916 3,290 Total assets $ 59,339 $ 24,677 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable and accrued liabilities $ 4,017 $ 2,459 Deferred revenue 5,716 - Total current liabilities 9,733 2,459 Total liabilities 9,733 2,459 Stockholders' equity Preferred stock,$0.001 par value; 10,000,000 shares authorized; 0 shares issued and outstanding - - Common stock, $0.001 par value; 100,000,000 shares authorized; 4,662,500 and 3,637,500 issued and outstanding, respectively 4,663 3,638 Additional paid-in capital 49,587 30,112 Deficit accumulated during the development stage (4,644) (11,532) Total stockholders' equity 49,606 22,218 Total liabilities and stockholders' equity $ 59,339 $ 24,677 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 4 NEF Enterprises, Inc. and Subsidiary Condensed Consolidated Statements of Operations (Unaudited) Three Months Ended August 31, Revenue $ 42,711 $ 8,969 Cost of revenue 5,736 1,675 Gross profit 36,975 7,294 Operating expenses Selling, general and administrative 22,198 4,372 Depreciation and amortization 374 101 Professional fees 7,515 5,150 Total operating expenses 30,087 9,623 Income (loss) from operations 6,888 (2,329) Provision for income taxes - - Net income (loss) $ 6,888 $ (2,329) Basic and diluted loss per common share $ 0.00 $ (0.00) Basic and diluted weighted-average common shares outstanding 3,893,750 2,600,000 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 5 NEF Enterprises, Inc. and Subsidiary Condensed Consolidated Satements of Cash Flows (Unaudited) For The Three Months Ended August 31, Cash flows from operating activities: Net income (loss) $ 6,888 $ (2,329) Adjustments to reconcile net income (loss) to net cash provided (used) in operating activities: Allowance for doubtful accounts 2,000 - Depreciation and amortization 374 101 Changes in assets and liabilities: Accounts receivable (6,511) (2,894) Deposits and prepaid expenses (431) 1,075 Accounts payable and accrued liabilities 1,558 (28) Deferred revenue 5,716 (625) Net cash provided by (used in) operating activities 9,594 (4,700) Cash flows from investing activities: Purchase of equipment - - Net cash used in investing activities - - Cash flows from financing activities: Proceeds from related party - 5,734 Proceeds from issuance of common stock 20,500 - Net cash provided by financing activities 20,500 5,734 Net increase in cash and cash equivalents 30,094 1,034 Cash and cash equivalents at beginning of period 12,331 769 Cash and cash equivalents at end of period $ 42,425 $ 1,803 Supplemental disclosure of cash flow information: Cash paid during the period for interest $ - $ - The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 6 NEF Enterprises, Inc. Notes to Condensed Consolidated Financial Statements August 31, (Unaudited) NOTE 1 – ORGANIZATION AND DESCRIPTION OF BUSINESS Organization and Business Activity NEF Enterprises, Inc. (the “Company”) was incorporated in the State of Nevada on July 11, 2011. The Company was originally incorporated as New Era Filing Services Inc. and changed its name to NEF Enterprises, Inc. on October 4, 2011. The Company incorporated a wholly-owned subsidiary, PubCo Reporting Services, Inc., formerly known as New Era Filing Services, Inc., in Florida on September 28, The Company offers Securities Exchange Commission (“SEC”) compliance filing services, through its wholly-owned subsidiary. Our clients are companies and individuals with SEC reporting requirements. NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Consolidation The accompanying consolidated financial statements include the accounts of the Company and its wholly owned subsidiary, PubCo Reporting Services, Inc. All significant intercompany balances and transactions have been eliminated in these consolidated financial statements. Condensed Financial Statements Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted. It is suggested that these condensed financial statements be read in conjunction with the financial statements and notes thereto included in the Company’s May 31, 2013 audited financial statements.The results of operations for the periods ended August 31, 2013 are not necessarily indicative of the operating results for the full years. Basis of Presentation The accounting and reporting policies of the Company conform to accounting principles generally accepted in the United States of America (GAAP). These audited financial statements include all adjustments that, in the opinion of management, are necessary in order to make the financial statements not misleading. Use of estimates The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amount of revenues and expenses during the reporting period. Actual results could differ from those estimates. The Company’s periodic filings with the Securities and Exchange Commission include, where applicable, disclosures of estimates, assumptions, uncertainties and markets that could affect the financial statements and future operations of the Company. Cash and Cash Equivalents Cash and cash equivalents include cash in banks, money market funds, and certificates of term deposits with maturities of less than three months from inception, which are readily convertible to known amounts of cash and which, in the opinion of management, are subject to an insignificant risk of loss in value. The Company had $42,425 and $12,331 in cash and cash equivalents at August 31, 2013 and May 31, 2013, respectively. 7 Concentrations of Credit Risks The Company’s financial instruments that are exposed to concentrations of credit risk primarily consist of its cash and cash equivalents and related party payables it will likely incur in the near future. The Company places its cash and cash equivalents with financial institutions of high credit worthiness. At times, its cash and cash equivalents with a particular financial institution may exceed any applicable government insurance limits. The Company’s management plans to assess the financial strength and credit worthiness of any parties to which it extends funds, and as such, it believes that any associated credit risk exposures are limited. Property, Plant and Equipment Computer equipment is stated at cost, net of accumulated depreciation. Depreciation on computer equipment is computed using the straight-line method over the estimated useful lives of the equipment, generally three years. Depreciation begins in the month of acquisition. Accounts Receivable Accounts receivable consist of charges for service provided to customers. An allowance for doubtful accounts is considered to be established for any amounts that may not be recoverable, which is based on an analysis of the Company’s customer credit worthiness, and current economic trends.Based on management’s review of accounts receivable, a $7,000 and $5,000 allowance for doubtful accounts was recorded as at August 31, 2013 and May 31, 2013, respectively.Receivables are determined to be past due, based on payment terms of original invoices.The Company does not typically charge interest on past due receivables. Advertising The costs of advertising are expensed as incurred.
